EXHIBIT 4 1st SECURITY BANCORP, INC. INCORPORATED UNDER THE LAWS OF THE STATE OF WASHINGTON COMMON STOCK CUSIP See Reverse For Certain Definitions THIS CERTIFIES THAT is the owner of FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK, $0.01 PAR VALUE PER SHARE, OF 1st Security Bancorp, Inc. (“Corporation”), a stock corporation incorporated under the laws of the State of Washington. The shares represented by this Certificate are transferable only on the stock transfer books of the Corporation by the holder of record hereof or by such holder’s duly authorized attorney or legal representative upon the surrender of this Certificate properly endorsed.
